

116 S5010 IS: Servicemembers and Veterans Initiative Act of 2020.
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5010IN THE SENATE OF THE UNITED STATESDecember 10, 2020Ms. Hirono (for herself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish the Servicemembers and Veterans Initiative within the Civil Rights Division of the Department of Justice, and for other purposes. 1.Short titleThis Act may be cited as the Servicemembers and Veterans Initiative Act of 2020.2.Servicemembers and veterans initiative(a)EstablishmentThere is established the Servicemembers and Veterans Initiative within the Civil Rights Division of the Department of Justice.(b)DutiesThe Servicemembers and Veterans Initiative shall—(1)serve as legal and policy advisor to the Attorney General on the Department of Justice's efforts to enforce criminal and civil laws that impact servicemembers, veterans, and their families;(2)develop policy recommendations for the Attorney General on how the Department of Justice may improve enforcement of Federal law to support servicemembers, veterans, and their families;(3)serve as the liaison and point of contact between the Department of Justice and the military departments;(4)provide counsel to the Assistant Attorney General for the Office of Justice Programs to ensure funding decisions take into account servicemembers, veterans, and their families; (5)consult with components of the Department of Justice to promote the provision of civil legal aid to servicemembers, veterans, and their families;(6)serve as a liaison and point of contact with the Consumer Protection Branch of the Civil Division of the Department of Justice, with respect to the prosecution of Federal crimes involving fraud that target servicemembers; and(7)serve as a liaison and point of contact with other components of the Department of Justice as needed to support the enforcement of other Federal laws that protect servicemembers and veterans, as the Attorney General determines appropriate. 